DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-2, 6-8, 16-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255).
	Referring to claim 1, Dunlop discloses for each respective content item of a set of content items (see Paragraph 0082 for receiving a video frame within a plurality of received video frames): determining an affinity value indicating an affinity for the respective content item by a user (see Paragraph 0086 for determining a threshold value) and determining a classification code representing a group of related content times including the respective content item (see Figure 1, table 26a and Paragraph 0084 for determining which class label, representing a group of content relating to mountains or indoor, is to be used to create the affinity vector described below, based on the affinity value/threshold). 
 	Dunlop also discloses creating an affinity vector from the determined affinity values and the classification codes (see Paragraphs 0087-0088 and Figure 1 for creating an affinity vector (shot #1) in table 26b using the class labels and threshold value).
	Dunlop also discloses transmitting the affinity vector to a server (see Paragraph 0089 and Figure 1 for transmitting the affinity vectors in table 26b from server 10 to server 12).
see Paragraph 0089 for transmitting lists of video shots in database 18 based on the classified video shots in table 26b, using an indexing and retrieval system, from server 12).
	Dunlop fails to teach that determining the classification code maintains privacy of the user with respect to the server.
	Strauss discloses that determining a classification code maintains privacy of the user with respect to the server (see Column 5, Lines 37-58).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification code determination process, as taught by Dunlop, using the user information obscuring functionality, as taught by Strauss, for the purpose of ensuring the privacy of the user by not passing information the user does not want to the online system (see Column 5, Lines 45-48 of Strauss). 

	Referring to claim 2, Dunlop discloses determining a perceptual value for the content item (see scores 32 in Figure 1 in table 26a), wherein the classification code is based on the perceptual value (see table 26a in Figure 1 for the correlation between the class labels and scores 32).

	Referring to claim 6, Dunlop discloses that determining the affinity value is based on data regarding one or more interactions with the respective content item (see Paragraph 0086 for the system operator defining the threshold value, therefore since the system operator provides the interaction to define the threshold value for the content item, the affinity value/threshold value is based on the interaction).

	Referring to claim 7, Dunlop discloses that the data regarding the one or more interactions is not transmitted to the server (see Paragraph 0086 for the system operator defining the threshold value, thereby not transmitting the data to another server).

	Referring to claim 8, Dunlop discloses combining multiple affinity vectors, each associated with a different content type, to form a combined affinity vector (see table 26b for combining multiple shots in a single table), wherein transmitting the affinity vector to the server includes transmitting the affinity vector as part of the combined affinity vector (see Paragraph 0089 and Figure 1 for transmitting the affinity vectors in table 26b from server 10 to server 12).

	Referring to claims 16-17 and 19-20, see the rejection of claims 1-2 and 6-7 respectively.

	Referring to claim 23, Dunlop discloses that the affinity vector represents a relative affinity that the user has for content associated with each of the classification codes (see Figure 1 for the shots 26b containing a relative affinity that the user that selected the threshold has for content associated with each of the classification codes such as snow or sky).

	Referring to claim 24, Dunlop discloses that creating the affinity vector further comprises generating a code-affinity data set that indicates an amount of user affinity for each of the set of content items having an associated classification code (see Figure 1 for the shots 26b containing classes that include one or more classifications that read on a code-affinity data set that indicates an amount of user affinity for each of the set of content items having an associated classification code by each shot having classifications such as sky, snow and forest).

	Referring to claim 25, Dunlop discloses that the affinity vector is expressed by a pair of values consisting essentially of a classification code and an affinity value (see Figure 1 for shots 26b contains the affinity vectors that are expressed by a pair of values consisting of the classification and the threshold used to select that classification code).


Claims 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in further view of Chaddha (U.S. Patent No. 6,404,923).
Referring to claim 3, Dunlop and Strauss discloses all of the limitations of claim 2, but fails to teach determining the classification code based on the perceptual value using a codebook.
	Chaddha discloses determining a classification code based on a perceptual value using a codebook (see Column 3, Line 33 through Column 4, Line 17 and Column 5, Lines 6-10).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop and Strauss, using the codebook, as taught by Chaddha, for the purpose of providing a more efficient image classification technique (see Column 2, Lines 37-38 of Chaddha).

	Claim 5 corresponds to claim 3, wherein Chaddha further teaches that generating the codebook is based on clustering performed on perceptual values (see Column 3, Lines 34-39).

	Referring to claim 18, see the rejection of claim 3.

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in further view of Chaddha (U.S. Patent No. 6,404,923) in further view of Kausik (U.S. Patent No. 7,047,281).
Referring to claim 4, Dunlop, Strauss and Chaddha disclose all of the limitations of claim 3, but fail to teach receiving the codebook from the server.
	Kausik discloses receiving a codebook from a server (see Column 7, Lines 34-39).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop, Strauss and Chaddha, using the server transmitted codebook, as taught by Kausik, for the purpose of allowing a recipient to reconstruct an image (see Column 7, Lin 39 of Kausik).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in view of Hirano et al. (U.S. Patent Application Publication 2013/0318351).
Referring to claim 9, Dunlop and Strauss discloses all of the limitations of claim 1, but fails to teach obscuring the affinity vector prior to transmitting the affinity vector to the server.
	Hirano discloses obscuring the affinity vector prior to transmitting the affinity vector to the server (see Paragraph 0921).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as see Paragraph 0014 of Hirano).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in view of Pendakur (U.S. Patent Application Publication 2004/0073924).
Referring to claim 10, Dunlop and Strauss discloses all of the limitations of claim 1, but fails to teach that the method is performed by a personalization engine.
	Pendakur discloses that a classification process is performed by a personalization engine (see Paragraph 0057 and Figure 6)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop and Strauss, using the personalization engine, as taught by Pendakur, for the purpose of allowing users to influence content selection, content mix, and/or broadcast scheduling (see Paragraph 0015 of Pendakur).


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et .
Referring to claim 21, Dunlop and Strauss disclose all of the limitations of claim 2, but fails to teach obscuring the respective content item for which the perceptual value pertains at least in part by masking with perceptual values for other content items.
	Sardera discloses that a classification process is performed by a personalization engine (see Paragraph 0061).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the privacy process, as taught by Dunlop and Strauss, using the obscuring functionality, as taught by Sardera, for the purpose of further randomizing and obscuring the source client device of any particular media access information and/or viewer profile data (see Paragraph 0061 of Sardera).

Referring to claim 22, Dunlop and Strauss disclose all of the limitations of claim 2, but fails to teach obscuring the respective content item for which the perceptual value pertains at least in part by adding random data.
	Sardera discloses that obscuring the respective content item for which the perceptual value pertains at least in part by adding random data (see Paragraph 0061).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the privacy process, as taught by Dunlop and Strauss, using the obscuring functionality, as taught by Sardera, for the purpose of further randomizing and obscuring the source client device of any particular media access information and/or viewer profile data (see Paragraph 0061 of Sardera).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


February 16, 2022